Citation Nr: 1803960	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-11 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for thoracolumbar spine degenerative arthritis with intervertebral disc syndrome (IVDS).

2. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis, status post meniscectomy.

3. Entitlement to a rating in excess of 10 percent for left knee osteoarthritis, status post meniscectomy.

4. Entitlement to a rating in excess of 70 percent for somatic symptom disorder. 

5. Entitlement to a rating in excess of 10 percent for nasal disfigurement.

6. Entitlement to a rating in excess of 10 percent for deviated septum (previously residuals of nasal dislocation) due to nasal dislocation.

7. Entitlement to a rating in excess of 10 percent for left leg sciatica. 

8. Entitlement to a rating in excess of 10 percent for right leg sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to February 1993.

These matters come before the Board of Veterans Appeals (Board) on appeal from January and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied increased ratings for the claims on appeal. 

The claims for increased ratings for a back disability and bilateral knee osteoarthritis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

In an August 2017 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issues of entitlement to increased ratings for somatic symptom disorder, nasal disfigurement, deviated septum, left leg sciatica, and right leg sciatica.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issues of entitlement to increased ratings for somatic symptom disorder, nasal disfigurement, deviated septum, left leg sciatica, and right leg sciatica.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking entitlement to increased ratings for somatic symptom disorder, nasal disfigurement, deviated septum, left leg sciatica, right leg sciatica, back disability, and bilateral knees osteoarthritis disabilities.  He perfected his appeal of these issues in May 2017.  In August 2017, the Veteran submitted written correspondence stating that he wished to continue his appeal only as to the claims for an increased rating for his back disability and his bilateral knee osteoarthritis disabilities.  He stated that he "respectfully requested that all other issues will be considered WITHDRAWN."  

As the Veteran has expressed his desire to withdraw his appeals before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to increased ratings for somatic symptom disorder, nasal disfigurement, deviated septum, left leg sciatica, and right leg sciatica.  See 38 U.S.C. § 7105 (d)(5) (2012).  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal as to the issues of entitlement to increased ratings for somatic symptom disorder, nasal disfigurement, deviated septum, left leg sciatica, and right leg sciatica is dismissed.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims remaining on appeal.

Bilateral Knee Osteoarthritis Disabilities

The Veteran has been separately rated at 10 percent for his right and left knee osteoarthritis disabilities.

The Board notes that the Veteran was provided VA examinations for his knee disabilities in June 2015 and June 2017.  The VA examiners recorded the Veteran's ranges of motion and noted that he experienced functional impairment due to pain and flare-ups.  Specifically, the June 2015 VA examiner noted flexion of 90 degrees and extension of 0 degrees with pain that caused functional loss on flexion in the right knee, and flexion and extension in the left knee.  The June 2017 VA examiner noted bilateral flexion of 140 degrees and bilateral extension of 0 degrees with pain that caused functional loss on flexion and extension.  While both the June 2015 and June 2017 VA examiners noted pain on movement and that it caused functional loss, neither examiner stated the degree at which pain started.  The Veteran also had mild to severe tenderness or pain to palpation bilaterally and used a cane regularly.  The Veteran reported grinding pain and a limited ability to climb stairs, bend, and kneel.  In addition, the Board notes that the June 2017 VA examiner noted muscle atrophy in the left calf due to the Veteran's bilateral knee osteoarthritis, but did not discuss whether this resulted in any functional loss or impairment.  

The Board finds the VA examinations to be inadequate because the examiners did not provide the degree at which pain started, did not discuss the Veteran's tenderness and atrophy as it related to functional loss, and failed to take into consideration the Veteran's statements as to his flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  In addition, neither VA examinations included range of motion findings for passive range of motion, nor specified whether the results were weight-bearing or non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Finally, the Board notes that both the June 2015 and June 2017 VA examiners noted that the Veteran used a cane regularly, but in a July 2017 statement, the Veteran reported that he was using a walker to ambulate for longer than 200 yards in part due to his bilateral knee disability.  

As such, a new VA examination is necessary to properly assess the severity of the Veteran's bilateral knee osteoarthritis disabilities as pertaining to the Veteran's functional limitations and additional limitation of motion due to flare-ups.

Back Disability

The Veteran has been rated at 10 percent for a back disability.

The Board notes that the Veteran was provided VA examinations for his back disability in June 2015 and June 2017.  The VA examiners recorded the Veteran's ranges of motion and noted that he experienced functional impairments due to pain and flare-ups.  While both the June 2015 and June 2017 VA examiners noted pain on movement, neither examiner stated the degree at which pain started.    The Veteran had mild to severe tenderness or pain to palpation, tenderness resulting in abnormal contour of the spine, and used a cane regularly.  The Veteran's movements were limited due to frequent bending, stooping, and heavy lifting; and he stated that he had daily flare-ups from bending and walking.  In addition, the Board notes that the June 2017 VA examiner noted muscle atrophy in the left calf but did not discuss whether this resulted in functional loss or impairment.  

The Board finds the VA examinations to be inadequate because the examiners did not provide the degree at which pain started, did not discuss the Veteran's tenderness and atrophy as it related to functional loss, and failed to take into consideration the Veteran's statements as to his flare-ups.  See Sharp, 29 Vet. App. at 33.  In addition, neither VA examinations include range of motion findings for passive range of motion, nor specify whether the results are weight-bearing or non-weight-bearing.  See Correia, 28 Vet. App. at 158.  Finally, the Board notes that both the June 2015 and June 2017 VA examiners noted that the Veteran used a cane regularly, but in a July 2017 statement, the Veteran reported that he was using a walker to ambulate for longer than 200 yards in part due to his back disability.  

As such, a new VA examination is necessary to properly assess the severity of the Veteran's back disability as pertaining to the Veteran's functional limitations and additional limitation of motion due to flare-ups.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected bilateral knee osteoarthritis disability.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

2.  Schedule the Veteran for a VA examination to determine the current severity of his back disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

3.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


